DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 05/24/2021.
In the application claims 20-34 are pending. Claims 1-19 have been canceled.
Applicant arguments with respect to claims 20-34 were fully consider; however, the arguments are moot in view of the new grounds of rejections. 

Claim Objections
Claims 20, 25, 26, and 32 are objected to because of the following informalities:  
Claim 20 recites, “a server to communicate with said parking meter and said user device….” However, the claim fails to establish the reason the server communicating with the parking meter and user device, therefore, essential matter not claimed, such omission amounting to a gap between the claimed elements. See MPEP § 2172.01. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. 
Claim 25 recites, “parking meter includes a housing having a chip reader, a display, a plurality indicators and a plurality of switches …” However, fails to establish (i) the relation with any of the claimed component with other claimed component, reasons for the claimed components, therefore, essential matter not claimed, such omission amounting to a gap between the claimed elements. See MPEP § 2172.01. The structure 
Claim 32 recited, “wherein said sensors are in communication with said camera for capturing an image of a vehicle.” It is Examiner’s position that claimed said sensor is referring to the ultrasonic sensor of claim 30. Please change the “said sensors” to said ultrasonic sensors.”
Appropriate corrections are required.
With respect to claim 26, the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 26 appeared twice in the claim set. Misnumbered claim 26 (previously the first claim 26) has been renumbered by the Examiner, claim 34.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.

Claim 20-25, 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0138001 A1) and further in view of Humphreys (US .
Consider claim 20, a parking system (99) comprising: 
a parking space (105) in a given parking lot (106), “Davies teaches, “FIG. 1 shows a parking space management system (99)… In FIG. 1 the parking space (105) located in parking space area (106) is shown empty (i.e. no vehicle (104) is present), and the dynamically updatable display device (100) indicates that the reserved status of the parking space is ‘Reserved for Jane’.” See ¶ 0045. 

Davies teaches, a server in communication with said parking meter and said user device, (Davies teaches, “the computer software components of a computer (108) integrated in the parking space management system (99) of FIG. 1. The database collection (117), which may be stored locally on the computer (108) or on a remote server accessible to computer (108)” See ¶ 0068.) 

Davies teaches, a parking meter (100/134) adjacent said parking space (105) and in communication with the user device to authorize a user of the user device to park the vehicle (104) in the parking space (105). Davies teaches, “[e]ach managed parking space (105) has its own dynamically updatable display device (100) and vehicle detection and recognition system (101) housed within a protective unit (134)… security camera (102) with a wide angle view is installed at the end of the four parking spaces (105)” See ¶ 0066. Davies teaches, “the reservation module (143) retrieves the currently active parking space rules from the parking space availability database (135) Davies teaches, “the reservation module (143) sends the returned message from process (167) to the display device software control module (132) to be displayed on the display device (100).” See ¶ 0123. Davies teaches, “[t]he dynamically updatable display device (100) may also support the use of clocks, count down timers, or elapsed time displays to indicate amount of time the vehicle (104) has been parked.” See ¶ 0070. Therefore, one of ordinary skilled din the art, would argue that the display device (100) is a parking meter. Furthermore, with respect to communicating with the user device, Davies teaches, “the parking space owner (129) can access the computer-implemented user interface (113) for the parking space (105), and update the usage parameters to modify the parking usage rules and charge out rental rates.” See ¶ 0181. However, Davies does not explicitly state a parking meter in communication with the user device to authorize a user of the user device to park the vehicle, in an analogous art, Humphreys teaches, “a communication device associated with an automotive vehicle, a parking meter associated with a parking space, wherein the communication device is configured to communicate with the parking meter, and a server in communication with the communication device and the parking meter.” See ¶ 0004. Humphreys teaches, “[t]he parking meter 500 may comprise a data communication system 530 configured to enable the parking meter 500 to communicate data 540, such as presence or absence of a vehicle in a parking space 700… See ¶ 0038.


Humphreys teaches, a user device (300) having a software application (310/320) that identifies the location of the user device to reserve and assisting in parking a vehicle (104) in the parking lot, Humphreys teaches, “The mobile device 300 may include one or more applications 310, and may include a mobile application 320.” See ¶ 0012. Humphreys teaches, “As other examples of user-specific parameters according to the present disclosure, a user may for example, limit parking space searches to: a certain distance from the location of the user” See ¶ 0021. “The mobile application 320 may be further configured to alert a user, for example, via the mobile device 300, in response to such query, instruction, or other request to locate an available parking space, as to whether there are available parking spaces proximate the user or the mobile device 300 (for example, within the user’s pre-set radius relative to the location of the user or the mobile device). If there are available parking spaces proximate the user or the mobile device, the mobile application may, for example transmit to, or display on, the user’s mobile device the location or directions to the available parking space(s).” See ¶ 0022. Humphreys teaches, “[t]he parking meter 500 may comprise a data communication system 530 configured to enable the parking meter 500 to communicate data 540, such as presence or absence of a vehicle in a parking space 700… data 540 may be communicated, for example, wirelessly via the communication system 530 to the server or servers 200, the mobile device 300, the vehicle 400, and/or the GPS locator and/or tracking system 600” See ¶ 0038.

With respect to, a barrier assembly to restrict access to the parking space, and a sign pivotal into and out of a slot,  Humphreys teaches, “system 100 may comprise a gated parking facility that may include a gate 712 in communication with the system 100, for example, with wired or wireless communication devices (not shown). The gate 712 may be configured to close when the parking area 700 is full and automatically open when a space 712 becomes available.” See ¶ 0019. Humphreys do not teach that the individual parking space comprise a barrier assembly to restrict access to the parking space; nonetheless, in an analogous art, Zayas teaches, “[t]he barrier consists of a pivoting metal channel like post locked in the upright position when a parking space is left vacant.” See ¶ 0035. Zayas teaches, the sign displays, "NO PARKING", "PRIVATE", "RESERVED" See ¶ 0035. Zayas teaches, “[t]he motor drives the post up or down when turned on by a radio-wave remote control. Will shut down when the post gets to the vertical or the horizontal position or if the post finds resistance to movement. A sensor will also shut down the motor if there's a vehicle over the barrier. Receiver and sensor could be fitted inside the motor box.” See ¶ 0069. See Fig. 2. 


Zayas teaches, “Other versions of post barriers have it retracting into the pavement instead of lying flat under a vehicle when one occupies a parking space.” See ¶ 0015.

It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Davies-Humphreys and further include as design a barrier assembly with a speed bump where the speed bump has an opening on an 

Consider claim 21, the parking system according to claim 20 wherein said barrier system further comprises a lifting mechanism in wireless communication with said parking meter for pivoting said sign into and out of said slot upon receipt of a predetermined command from said parking meter, Humphreys teaches, “system 100 may comprise a gated parking facility that may include a gate 712 in communication with the system 100, for example, with wired or wireless communication devices (not shown). The gate 712 may be configured to close when the parking area 700 is full and automatically open when a space 712 becomes available.” See ¶ 0019. Zayas teaches, “[t]he motor drives the post up or down when turned on by a radio-wave remote control.” See ¶ 0069. See Figs. 1-3.

Consider claim 22, the parking system according to claim 20 wherein said user device is in wireless communication with said parking meter, Humphreys teaches, “[t]he parking meter 500 may comprise a data communication system 530 configured to enable the parking meter 500 to communicate data 540, such as presence or absence of a vehicle in a parking space 700… Such data 540 may be communicated, for example, wirelessly via the communication system 530 to the server or servers 200, the mobile device 300” See ¶ 0038.

Humphreys teaches, “[t]he parking meter 500 may comprise a data communication system 530 configured to enable the parking meter 500 to communicate data 540, such as presence or absence of a vehicle in a parking space 700… data 540 may be communicated, for example, wirelessly via the communication system 530 to the server or servers 200, the mobile device 300, the vehicle 400, and/or the GPS locator and/or tracking system 600” See ¶ 0038.

Consider claim 24, the parking system according to claim 20 wherein said user device is either of a mobile phone, a tablet, a personal data assistant, a laptop or a computer, Davies teaches, “user interface to the web-based control system (118A) is either provided through a web page, or through a wirelessly connected mobile device application.” See ¶ 0111. Davies teaches, “a registered user (152) (FIG. 6) logs into a Parking Reservation web-site from an Internet connected computer, tablet, or mobile device, and reserves a parking space (105) for a specific period” See ¶ 0152. Humphreys teaches, “[t]he system 100 may comprise a server or servers 200, which may be in communication with a mobile device 300, such as a smartphone or a heads-up display associated with a user. The mobile device 300 may include one or more applications 310, and may include a mobile application 320.” See ¶ 0012.

Davies teaches, “display device (100) and vehicle detection and recognition system (101) housed within a protective unit (134).” See ¶ 0066. Davies teaches, “recognition system (101) may also contain a connected physical RFID reader” See ¶ 0091.

Consider claim 31, the parking system according to claim 20 wherein said parking meter includes a controlling computer, Davies teaches, “[t]he dynamically updatable display device (100), vehicle detection and recognition system (101), and remote cameras (102) are connected to a computer (108) via one or more of a network cable, serial cable, or USB cable (109), or wireless connection (not shown).” See ¶ 0048.

Consider claim 34, the parking system according to claim 25 wherein the housing further includes a camera configured to capture the image of a vehicle to verifying that the vehicle is authorized to park in said parking space, Davies teaches, “vehicle detection and recognition system (101) may consist of various hardware and software devices used to collect information about the parked vehicle (104). Information collected can include, but is not limited to: captured image data, RFID signatures, proximity information, motion information, Bluetooth signatures, Wi-Fi signatures, QR Codes, barcodes, vehicle color, vehicle profile, and license plate number… system (101) may comprise a proximity sensor, motion detector and/or a camera for capturing images of the vehicle's license plate so that the vehicle can be identified by a license plate recognition module (116)…” See ¶ 0046.

Claim 26-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 2015/0138001 A1), in view of Humphreys (US 2020/0302790 A1), in view of Zayas (US 2002/0043025 A1), and further in view of Clem (US 2014/0335897 A1).
Consider claim 26, the parking system according to claim 25 wherein said housing includes a first display and second display, Davies teaches, “[t]he dynamically updatable display device (100) supports multiple display effects, including text scrolling.” See ¶ 0070. Nonetheless, in an analogous art, Clem teaches, “the urban communications system includes a) one or more mobile devices, each device having a unique address or handle associated with a guest user; b) an urban communications portal, and a navigational software application compatible with the mobile device. The portal device features a prominent display screen, including touch-responsive graphical guest interface, and at least one short-range radio receiver adapted to be in digital communication with a plurality of mobile devices and beacons within a defined area around the portal.” See ¶ 0013. Clem teaches, “communications from a user in search of an open parking space are answered by the administrative server, and the server directs the user to a vacant parking space and adjusts inventory as parking availability tightens. Users complete the loop by making payment, either wirelessly or using card readers built into the parking urban portals.” See ¶ 0020. Clem teaches, “[p]eripheral See ¶ 0106, Figs. 2, 3b, and 5.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Davies-Humphreys-Zayas and include multiple displays 17 and 18, as suggested by Clem in an effort to provide the end-user different information on each screen, OR have first display for video feed and second display for the user interaction; therefore, providing a user friendly display.

Consider claim 27, the parking system according to claim 26 wherein the first display is configured to display a vehicle number, See Clem ¶ 0106, Fig. 2, 3b, and 5. Davies teaches, “automated vehicle detection and recognition system, which may use one or more systems or devices for identifying a vehicle such as a license plate recognition (LPR) system, an automatic number plate recognition (ANPR) system, an image capture device,” See ¶ 0012. Davies teaches, “[t]he computer (108) also stores image and vehicle data from the vehicle detection and recognition system (101) and remote cameras (102), and runs the display device software control module (132) that updates the dynamically updatable display device (100).” See ¶ 0049, 0075, 0092.

Consider claim 28, the parking system according to claim 27 wherein the second display is configured to display images and text to convey information relating to a reservation to the user, Davies teaches, “the display device (100) would indicate that the vehicle (104) is recognized as parking for the event, and so therefore does not have to move, but that an extra hourly rate is going to be charged.” See Davies, ¶ 0107.

Consider claim 29, the parking system according to claim 28 further comprising a plurality of backlit (i.e. LED, LCD, OLED, or QLED) status indicators for indicating reserved, available or a violation, Davies teaches, “Instead of a static painted `reserved` sign hanging in the parking space (105), there is a dynamically updatable LED display device (100) hung in its place, indicating the current status of the parking space (105).” See ¶ 0156. Davies teaches, “In an alternate embodiment, an LCD monitor or panel is substituted for the LED display panel in the dynamically updatable display device (100). The LCD monitor can display full motion 24 bit color video.” See ¶ 0183. Davies teaches, “the dynamically updatable display device (100) indicates that the reserved status of the parking space is ‘Reserved for Jane’. In FIG. 2 a vehicle (104) is present in parking space (105) and display device (100) denotes an ‘Authorized Vehicle’.” See ¶ 0045.

Consider claim 30, the parking system according to claim 26 wherein the parking meter includes an ultrasonic sensor to detect movement of the vehicle, Davies teaches, “recognition system (101) may consist of various hardware and software Clem teaches, “[v]ehicles 104 are sensed by strain-gauges, by shifts in magnetic field, photometrically, by shifts in electric field, by radio tracking, or by other sensing means. The sensors may be distributed in the pavement and communications are mounted in a unit at the curb. Other sensor elements are also useful. Magnetic and photovoltaic sensors are able to detect proximate vehicles and arrays of sensors can detect motion. Infrared, vibrational, strain-gauge, and ultrasonic sensors may also be used.” See ¶ 0132.

Consider claim 32, the parking system according to claim 30 wherein said sensors are in communication with said camera for capturing an image of a vehicle upon detecting movement of said vehicle, Davies teaches, “If the guest parking area (106) is too dark to properly identify the license plate, a camera (102) can switch to using infrared light to illuminate and read the license plate.” See ¶ 0185. Clem teaches, “[v]ehicles 104 are sensed by … other sensing means… ultrasonic sensors may also be used.” See ¶ 0132. Clem teaches, “[a] variety of sensors may be used to detect parking space occupancy status. Sensors may include motion sensors, acoustic sensors, radar, vibration sensors, photodiodes mounted at the curb, strain-gages mounted in the parking space... A camera may be used in conjunction with these sensors if desired and supplies added information not readily detected by other sensors.” See ¶ 0136.

Davies teaches, “If the guest parking area (106) is too dark to properly identify the license plate, a camera (102) can switch to using infrared light to illuminate and read the license plate.” See ¶ 0185. Clem teaches, “IR cameras are provided, or a supplemental motion detector may be used to turn on the lighting.” See ¶ 0130. Clem teaches, “[a] variety of sensors may be used to detect parking space occupancy status. Sensors may include motion sensors, acoustic sensors, radar, vibration sensors, photodiodes mounted at the curb, strain-gages mounted in the parking space, RFID transceivers capable of recognizing a unique RFID chip associated with each vehicle, electric field sensors, and so forth. Passive infrared sensors, acoustic range-finding sensors, magnetic field sensors may also be used. A camera may be used in conjunction with these sensors if desired and supplies added information not readily detected by other sensors.” See ¶ 0136. Examiner takes Official Notice that it is well known in the art for camera to have a plurality of LEDs positioned at near to the camera and configured to provide light to capture images in the darkness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Worsham (US 6,150,958 A) teaches, “a remote controlled parking barrier apparatus … of the invention comprises a base housing, a barrier arm including a shaft rotatably mounted in the housing, and a drive assembly disposed within the base housing including a pivot arm having a proximal end fixed to the shaft, and a driver having a reciprocally driven plunger connected to a distal end of the pivot. The plunger is rotatably connected to the distal end of the pivot arm, while the driver is pivotally 

Breazeale (US 7,011,470 B1) teaches, “housing 12 having a top 14 with an opening, a bottom 16, and a hollow interior 18. A plate 20 has an upper surface 22 and a lower surface 24 and is slidably disposed within the hollow interior 18 of the housing 12…. When the pressure exerted on the plate 20 by the pressure source 30 is reduced or eliminated, the spring 26 biases the plate 20 back toward the bottom 16 of the housing 12, which causes the bump canister 28 to retract back into the housing 12 into a retracted position.” See Col 3 lines 37-40 and 60-64. It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention or combination of Davies-Humphreys-Worsham and design a barrier assembly with a speed bump where the speed bump has an opening on an upper surface as suggested by Breazeale in an effort to retract the sign back into the opening.

Hudson (US 20140214499 A1) The GUI can be configured as a backlit LCD display. See ¶ 0040.The meter 200 includes one or more status and violation indicator lights 202 (on front, back or both). See ¶ 0064.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683